

115 HR 4814 IH: Community Broadband Act of 2018
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4814IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Ms. Eshoo (for herself, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Khanna, Mr. O'Rourke, Mr. Pocan, and Mr. Polis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Telecommunications Act of 1996 to preserve and protect the ability of local
			 governments to provide broadband capability and services.
	
 1.Short titleThis Act may be cited as the Community Broadband Act of 2018. 2.Community broadband capability and servicesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—
 (1)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:  (d)Local government provision of advanced telecommunications capability and services (1)In generalNo State statute, regulation, or other State legal requirement may prohibit or have the effect of prohibiting any public provider from providing, to any person or any public or private entity, advanced telecommunications capability or any service that utilizes the advanced telecommunications capability provided by such provider.
 (2)Antidiscrimination safeguardsTo the extent any public provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, it shall apply its ordinances and rules without discrimination in favor of itself or any provider that it owns of services that utilize advanced telecommunications capability.
 (3)Savings clauseNothing in this subsection shall exempt a public provider from any Federal or State telecommunications law or regulation that applies to all providers of advanced telecommunications capability or services that utilize such advanced telecommunications capability.; and
 (2)in subsection (e), as redesignated— (A)in the matter preceding paragraph (1), by striking this subsection and inserting this section; and
 (B)by adding at the end the following:  (3)Public providerThe term public provider means a State or political subdivision thereof, any agency, authority, or instrumentality of a State or political subdivision thereof, or an Indian tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e))), that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity..
				